38 So. 3d 854 (2010)
Carl Evan SWAIN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1999.
District Court of Appeal of Florida, First District.
June 21, 2010.
Carl Evan Swain, pro se, Petitioner.
Bill McCollum, Attorney General, and Edward C. Hill, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
It appearing that petitioner's timely direct appeal was dismissed through no fault of petitioner himself, the petition alleging ineffective assistance of appellate counsel is granted. By separate order rendered in that proceeding, the appeal in case number 1D08-6117 will be reinstated.
DAVIS, ROBERTS, and ROWE, JJ., concur.